DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/18/2021 has been entered. Claim(s) 1-35 is/are pending in the application. 

Claim Interpretation 
Apparent density/bulk density is the density of the free flowing powder, typically measured at the same time as hall flow rate using a Hall flowmeter. It is considered the mass of the particles over the volume the particles occupy including the space/voids between the particles (ASTMD5004). 
True density is the mass of the particles by its own volume excluding pores and voids, and will be interpreted as an intrinsic material property based on its chemical composition (ex. 99.9% Ta and 99% Ta would have different masses and therefore true densities). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki et al. (US8657915B2) in view of Zi et al. ("Spheroidisation of tungsten powder by radio frequency plasma for selective laser melting." Materials Science and Technology 34.6 (2018): 735-742.) and further evidenced by Boulos et al. (US7572315B2).
Regarding Claims 1-2, and 5-7, Mizusaki teaches a tantalum metal powder comprising a purity of Ta of 99.999% or higher (Col. 13, Lines 50-53) meeting the limitation of a purity of 99.995% weight Ta; an average particle size of 1-150 microns (Col. 17, Lines 19-43) meeting the claim limitation of 0.5-250 microns; regarding the aspect ratio of 1.0 to 1.25, Mizusaki teaches the powder particles are substantially spherical (aspect ratio of 1.0) in shape (Col. 8, Lines 55-60). 
Mizusaki teaches a spheroidal Ta powder with a flow rate of 30 s or more (Col. 17, Line 12), but does not teach a Hall flow rate of 20 sec or less. However, Zi teaches that plasma spheroidization is a suitable method to prepare spherical particles with uniform composition, high sphericity, and excellent flowability 
Regarding the limitation of having an apparent density of 4-12.3 g/cc, Mizusaki teaches the powder can have a bulk/apparent density in the range of about 2 g/cc or less (Col. 14, Lines 35-40) but does not teach the claimed apparent density. However, Zi teaches that plasma spheroidization is a suitable method to prepare spherical particles with uniform composition, high sphericity, and excellent flowability (Page 736, Col. 1, Lines 15-20) and that the apparent density for tungsten powder increased from 5.99 to 10.81 g/cc after plasma spheroidization (Page 739, Col. 2, Lines 12-16). Since Zi teaches that bulk density and flowability of refractory metal powder are improved by plasma spheroidization, one of ordinary skill in the art would expect the apparent 
Regarding the limitation of the true density being between 16 g/cc and 16.6 g/cc. Since the Mizusaki teaches a powder with an identical chemical composition; it would be expected to one of ordinary skill in the art that the claimed true density of the powder would be the same under the expectation that identical products have identical properties. (See MPEP 2112.01(I)). 
Regarding the limitation of an aspect ratio between 1.0 and 1.2 (Claim 1), 1.0 and 1.1 (Claim 5), and 1.0 and 1.05 (Claim 6), since Mizusaki in view of Zi teaches a powder shaped with plasma spheroidization, it would be expected by one of ordinary skill in the art that the claimed average aspect ratio would improve into the claimed range since the reference uses plasma spheroidization which is instantly disclosed as being responsible for the claimed aspect ratio. See [0121] and Table 2 of the disclosed specification.  
Regarding Claims 3-4
Regarding Claim 8, Mizusaki teaches an average particle size of 1-150 microns (Col. 17, Lines 19-43) overlapping with the claimed range of 0.5-10 microns. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
Regarding Claim 9, Mizusaki teaches an average particle size of 1-150 microns (Col. 17, Lines 19-43) overlapping with the claimed range of 5-25 microns. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
Regarding Claim 10, Mizusaki teaches an average particle size of 10-125 microns (Col. 17, Lines 19-43) overlapping with the claimed range of 15-45 microns. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
Regarding Claim 11, Mizusaki teaches an average particle size of 50-100 microns (Col. 17, Lines 19-43) overlapping with the claimed range of 35-75 microns. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
Regarding Claim 12, Mizusaki teaches an average particle size of 50-100 microns (Col. 17, Lines 19-43) overlapping with the claimed range of 55-150 microns. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
Regarding Claim 13, Mizusaki teaches an average particle size of 75-120 microns (Col. 17, Lines 19-43) overlapping with the claimed range of 105-250 microns. In prima facie case of obviousness exists. (See MPEP 2144.05(I)).  
Regarding Claim 14, Mizusaki teaches a D10 particle size of 0.7-20 microns (Col. 17, Lines 25-28) overlapping with the claimed range of 5-25 microns. Alternatively, Mizusaki also teaches a D90 size of 50-75 microns, reading on the claimed range of 20-80 microns. Further, Mizusaki in view of Zi teaches and oxygen content to a range of 100-270 ppm overlapping with the claimed range of 100-1000 ppm. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I))
Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
Regarding Claim Interpretation:
Applicant alleges the ASTM D5004 definition used in the claim interpretation of apparent density is not entirely accurate. Applicant references [0030] of specification where applicant defines apparent density as measured according to ASTM B212 standard. This definition is not considered helpful however as ASTM B212 outlines a method for determining the apparent density of free flowing metal powders, and instead of defining apparent density explicitly, the standard cites ASTM B243 for terminology and definitions. In the cited ASTM B243, apparent density is defined as “n- the mass of a unit volume of powder, usually expressed as grams per cubic centimeter, determined by a specified method”. Since the standard cited by applicant 
Regarding the definition of true density, applicant does not explicitly define what true density is in the specification, so the plain meaning metallurgical definition used by the British Standards Institute (BSI) which states “True Density (also called True particle density): The mass of a particle divided by its volume, excluding open pores and closed pores (BSI))” from Table 2 of Webb PA, “Volume and Density Determinations for Particle Determinations for Particle Technologists” Micromeritics Instrument Corp. Feb. 16, 2001, pp 1-16) cited in the IDS mailed 05/29/2020. This definition is considered more precise to the definition applicant states as “the density of the particles (themselves) that make up the powder” in the remarks filed 01/18/2021 as this definition does not clearly state if “particles (themselves)” include open pore, closed pore, or interparticle voids. 
Prior Art Arguments: 
Applicant argues that the Mizusaki reference requires the parameters to obtain desired results for anode and capacitor use and does not teach or suggest the recited bulk density and flow parameters in combination with the other parameters, and that the office action offers no proper reason for modifying Mizusaki to increase the bulk density and reduce flow rate. This is not convincing as applicant conflates the hall flow rate and bulk density taught by Mizusaki as essential for desirable anode formation and not merely physical powder properties that are the result of the method taught by Mizusaki; as for the motivation for the reason for improving apparent density and powder flowability, the motivation for improving these parameters are 
	Applicant erroneously asserts that the Hall flow rate and apparent density are required for desirable anode formation. Mizusaki explicitly teaches that its intended use is for an anode electrode, and it would useful for the powder to have a small diameter (Col. 2, Lines 8-12) and that anode is intended to be formed by sintering (Col. 5, Lines 32-36). The use of the powder as an anode is merely an intended use, and the only parameter stated is that small diameter powders are preferred. In fact since the anode is made by sintering, and as stated above, sintering defects decrease with an improvement to flowability and apparent density by improved packing, the anode properties would be expected to improve from the combination of references. 
	Applicant argues that the trues density of the particles taught by the prior art are different from the true density claimed as evidenced by the different flow rate and bulk 
	Applicant argues that Mizusaki teaches a method for making Ta powders for making anode formation, and Zi teaches the spheroidization for tungsten powders. Therefore, applicant alleges tungsten and Ta are not interchangeable and one of ordinary skill in the would not look to Zi to modify the primary reference. This is not persuasive as (1) Tungsten can be used as an anode, and applicant has provided no evidence to support that Tungsten cannot be used as an anode; (2) Mizusaki only states anode formation as an intended use, however metal powders are known in the art to be used for a variety of applications outside of anodes; and (3) even if one of ordinary skill in the could only look to making anodes out of Ta, the primary references teaches the anode is made by sintering, and as stated before, an improvement to powder packing is recognized in the art as an improvement to sintering. 
	Applicant argues Zi describes a process for additive manufacturing, and the primary reference does not, this one of ordinary skill in the art would not look to such a reference for guidance on anode formation. This is not convincing as (1) the primary reference teaches the sintering of Ta powders to form an anode and Zi teaches additive manufacturing, an umbrella 
	Applicant argues the powder of the primary reference has lower bulk density than that of the claimed invention, and that there is no reason for altering the stated requirement. This is not convincing as the bulk density is not a stated requirement, but a physical property related to flowability of the powder would be improved by powder spheroidization as taught by the secondary reference. 
	Applicant argues no aspect ratio is provided in the primary reference, and it is unknown what the aspect ratio would be. This is not convincing as the primary reference teaches the particles are substantially spherical, and since spheres have an aspect ratio of 1, the prior art teaches the particles substantially have an aspect ratio close to 1. 
	Applicant argues the primary reference teaches a Hall flow rate of 30 seconds or more, and the claimed range requires a Hall flow rate of 20 seconds or less, and completely reversing the flow rate would alter the invention which is not permitted. This is not convincing as the 
	Applicant argues the plasma process of Boulos is for purifying powders and there would be no reason to apply the process of Boulous to the primary reference. This is not convincing as Boulous is merely used as evidentiary reference to show Ta and W are conventionally interchangeable for spheroidization.  
	Applicant argues that Hall flowrates were provided by different measurements for the claimed invention and the primary reference, with different grams of powder (50 g and 20 g). Therefore the flow rate is actually even longer (75 seconds) when accounting for the difference in mass. This is not convincing as applicant is assuming without evidence that prior art used a flowmeter with the exact same dimensions of the standard Hall flowmeter and that the funnel was not sized accordingly to account for the smaller mass. 
	Applicant argues the primary reference teaches the D50 for its secondary particles, arguing the particles would be less dense and not spherical. This is not convincing as the primary reference teaches the micro-range particles are the majority of particles, from 50-90% (Col. 10, Lines 30-36) and teaches the powder is substantially spherical (Col. 8, Lines 55-60) thereby accounting for size of the agglomerated, spherical particles. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736